Exhibit 10.7
 
May 1, 2012


George T. Gamble 1991 Trust
c/o G. Thomas Gamble, Trustee
P.O. Box 128
Oakville, CA 94562


Re:           Termination of ORRI Payment Deferral Side Letter


Dear Tom:


On behalf of Tri-Valley Corporation, a Delaware corporation (“Tri-Valley”), and
Tri-Valley Oil & Gas Co., a California corporation (“TVOG”), we hereby
acknowledge, confirm and agree that the side letter regarding payment deferral
of accrued overriding royalties, dated April 3, 2012, by and among Tri-Valley,
TVOG and the George T. Gamble 1991 Trust, is hereby terminated in its entirety
effective as of April 3, 2012, and rendered null and void ab initio.
 
 

 
Sincerely,
             
Tri-Valley Oil & Gas Co.
             
By: /s/ Maston N. Cunningham
   
Maston N. Cunningham, President
   
    and Chief Executive Officer
             
Tri-Valley Corporation
             
By: /s/ Maston N. Cunningham
   
Maston N. Cunningham, President
   
    and Chief Executive Officer